DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 11/4/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 11/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2021.

Claims 1-14 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is drawn to a topical composition for treating discomfort of the skin and mucous membranes comprising therapeutically effective amounts of Aloe barbadensis leaf gel, Camellia sinensis leaf extract, Hamamelis virginiana extract, tocopheryl acetate, and hydrocortisone, formulated into a physical form selected from the group consisting of lotion, emollient, ointment, spray, aerosol and gel.  Claim 2 is drawn to the topical composition of claim 1 wherein the Aloe barbadensis leaf gel is present in an amount up to 50 percent by weight.  Claim 3 is drawn to the topical composition of claim 1 wherein the Hamamelis virginiana extract is present in an amount up to 50 percent by weight.  Claim 4 is drawn to the topical composition of claim 1 wherein the Camellia sinensis leaf extract is present in an amount up to 3 percent by weight. Claim 5 is drawn to the topical composition of claim 1 wherein the tocopheryl acetate is present in an amount up to 3 percent by weight.  Claim 6 is drawn to the topical composition of claim 1 wherein hydrocortisone is present in an amount up to 1 percent by weight.  Claim 7 is drawn to the topical composition of claim 1 wherein the Aloe barbadensis leaf gel is present in an amount up to 50 percent by weight, the Hamamelis virginiana extract is present in an amount up to 50 percent by weight, the Camellia sinensis leaf extract is present in an amount up to 3 percent by weight, the tocopheryl acetate is present in an amount up to 3 percent by weight, and hydrocortisone is present in an amount up to 1 percent by weight.  Claim 8 is drawn to a pharmaceutical composition for treating discomfort of the skin comprising aloe leaf gel, green tea leaf extract, witch hazel extract, vitamin E, and hydrocortisone, formulated in the form of a lotion, emollient, ointment, spray, aerosol or gel.  Claim 9 is drawn to the topical composition of claim 8 wherein the aloe leaf gel is present in an amount up to 50 percent by weight.  Claim 10 is drawn to the topical composition of claim 8 wherein the witch hazel extract is present in an amount up to 50 percent by weight.  Claim 11 is drawn to the topical composition of claim 8 wherein the green tea leaf extract is present in an amount up to 3 percent by weight.  Claim 12 is drawn to the topical composition of claim 8 wherein the vitamin E is present in an amount up to 3 percent by weight.  Claim 13 is drawn to the topical composition of claim 8 wherein hydrocortisone is present in an amount up to 1 percent by weight.  Claim 14 is drawn to the topical composition of claim 8 wherein the 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 21 recites Aloe barbadensis leaf gel, Camellia sinensis leaf extract and Hamamelis virginiana extract, which are natural products.  Claim 8 recites aloe leaf gel, green tea leaf extract, witch hazel extract and vitamin E, which are natural products.
Thus, the claims do recite products of nature (aloe leaf gel, green tea leaf extract, witch hazel extract and vitamin E).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
This formulation can be formed by mixing the naturally occurring ingredients with tocopherol acetate and/or hydrocortisone which does not change the structure or function of the naturally occurring aloe leaf gel, green tea leaf extract and witch hazel extract or vitamin E.  There is no evidence that mixing aloe leaf gel, green tea leaf extract, witch hazel extract with or without vitamin E with tocopherol acetate and/or hydrocortisone leads to a product with a markedly distinct characteristic.  Therefore, the claims are considered to be directed to patent ineligible subject matter.
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, extraction of aloe leaf, green tea leaf and witch hazel only concentrates and portions the naturally occurring compounds in the aloe leaf, green tea leaf and witch hazel which are soluble or insoluble in the particular solvent.  Vitamin E is a naturally occurring vitamin in plants.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while an extract itself may not be found in the nature, the compounds which are present in the aloe leaf, green tea leaf and witch hazel plant and are found in nature.  The creation of an extract only partitions and concentrates the molecules that are naturally in the aloe leaf, green tea leaf and witch hazel.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds would separate a portion of the aloe leaf, green tea leaf and witch hazel plant away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the aloe leaf, green tea leaf and witch hazel; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in aloe leaf, green tea leaf and witch hazel.  Thus, the claims are drawn to mixtures of naturally occurring products.  By adding an additional synthetic ingredient (tocopherol acetate and/or hydrocortisone), there is no indication that mixing the specified aloe leaf, green tea leaf and witch hazel extracts with or without Vitamin E (which is just a compound found in nature and found in plants) together 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with a synthetic surfactant in addition to the natural product. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (W), in view of Gottleib (X), Niazi (U1), Romm (V1) and Bolognia et al. (W1).
Castleman teaches that 10% witch hazel is effective at treating inflammation (See e.g. p. 482).
Gottleib teaches adding a few drops of aloe gel and vitamin E (which is synonymous with tocopherol acetate) to an ointment for reducing inflammation and hemorrhoids (See e.g. page 373).
Niazi teaches hydrocortisone is an anti-inflammatory (See e.g. p. 249) and teaches aloe vera cream with hydrocortisone in an amount of 1% and a cream with aloe barbadensis gel in combination with 0.5 or 1% hydrocortisone (See e.g. “Hydrocortisone Cream and Ointment”, p. 252).
Romm teaches black tea and witch hazel are commonly used to treat hemorrhoids.
Bolognia et al. teach that camellia sinensis is used for promoting wound healing and as an anti-inflammatory.
It would have been obvious to one of ordinary skill in the art to prepare a skin care formulation for treating inflammation and hemorrhoids by combining aloe, hydrocortisone, witch hazel, camellia sinensis and vitamin E and to provide the formulation in the form of a cream or ointment.  The amount of aloe, hydrocortisone, witch hazel and vitamin E taught by the references falls within the amounts claimed.   A person of ordinary skill in the art would have understood to include aloe, hydrocortisone, witch hazel, camellia sinensis and vitamin E in a skin care formulation in the form of an ointment or lotion because the above references clearly teach that the instantly claimed ingredients are safe and effective for treating inflammation. A person of ordinary skill in the art would have understood to adjust the amount of aloe, hydrocortisone, witch hazel, camellia sinensis and vitamin E since all of the ingredients are safe and effective as anti-inflammatories and for treating hemorrhoids. The skilled artisan would have understood to include and adjust the amount of aloe, hydrocortisone, witch hazel, camellia sinensis and vitamin E with expectation of success.  Therefore, the skilled artisan would have been motivated to use aloe, hydrocortisone, witch hazel, camellia sinensis and vitamin E in a skin care formulation for treating inflammation and/or hemorrhoids based upon the teachings of the above references. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMY L CLARK/             Primary Examiner, Art Unit 1699